Title: To James Madison from Thomas Jefferson, 15 October 1824
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Oct. 15. 24.
        
        I wished to have communicated to you my letter to Gilmer before I sent it off. But the danger of it’s not getting there before his departure induced me to dispatch it by mail for the packet from N. York, as soon as written. My rough draught being illegible, I have taken time to make a legible copy, now inclosed for your perusal. I think there is nothing in it which does not accord with the sentiments of your last letter. Affectionately yours
        
          Th: Jefferson
        
      